Case 0:20-cv-62541-WPD Document 11 Entered on FLSD Docket 12/14/2020 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                               CASE NO. 20-cv-62541-DIMITROULEAS

  JANE DOE,

         Plaintiff,

  vs.

  LQ MANAGEMENT LLC d/b/a LA QUINTA
  INN FORT LAUDERDALE TAMARAC
  EAST #4006, and LQ MANAGEMENT LLC
  d/b/a LA QUINTA INN LOCATED AT 7901
  SW 6TH ST. PLANTATION, FL,

         Defendants.
  _____________________________________/


        ORDER TO SHOW CAUSE WHY CASES SHOULD NOT BE CONSOLIDATED

         THIS ORDER has been entered upon the transfer of this case from Judge Cohn to the

  undersigned. The Court has carefully reviewed the record and is otherwise fully advised.

         It appears that the following actions, now pending before the undersigned, may be

  appropriate for consolidation for purposes of “economy of time and effort for itself, for counsel

  and for litigants.’” See Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir.

  1985) (citations omitted):

         20-cv-60683 Doe v. Rickey Patel, LLC et al;

         20-cv-62541 Jane Doe v. LQ Management LLC et al;

         Accordingly, it is hereby ORDERED AND ADJUDGED that the parties shall show

  cause on or before December 21, 2020, why these actions should not be consolidated.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 14th day of December, 2020.
Case 0:20-cv-62541-WPD Document 11 Entered on FLSD Docket 12/14/2020 Page 2 of 2




  Copies furnished to:

  Counsel of Record
